DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on 03/21/2022 has been acknowledged. 

Amendment Summary
Claims 1, 7 and  13  are amended. 
Claims 5,  12 and 17 are canceled. 
Claim 19 is newly added.

Response to Arguments/Amendment
e)
Applicant’s arguments with respect to claims # specific to argument have been considered but they are not persuasive.

Development

1)  
Applicant argues that
In contrast to amended claim 1, the context information in Singh is not provided from


Examiner respectfully disagrees with applicant remarks and arguments 
as the claims do not distinguish between source and target base station. Therefore whether the argument is true or not, the claim is broad enough that the context information can be requested from any source as long as the MME is providing the information to a base station.  If applicant wants to convey something else, he or she needs to amend the claim to be more specific.  Furthermore Singh describes that MME creates the context data that comprises UE identities, capabilities of UE and QoS of UE described in bearer data (See Column 5, lines (40-45)).     


2)
Applicant respectfully disagree that
In rejecting dependent claim 5, which defines the context information as including the
capability information and the quality of service information of the UE, the Office action
asserted that Singh teaches context information comprises capability information of the UE at col. 7, lines 1-3 and col. 8, lines 36-39 and quality of service (QoS) of the UE at col. 5, lines 40-42 and col. 7, lines 1-3. 


Examiner disagrees with applicant remarks and arguments as 
Singh clearly teaches that the context information comprises in (Column 6, line 58 to Column 7, line 5); that MME creates the context data that comprises UE identities, capabilities of UE and QoS of UE described in bearer data (See Column 5, lines (40-45)).    


Conclusion
Therefore for each of these about reasons, Singh does teach all of the limitations of claim 1. Claim 7, 13 contain similar features as claim 1, therefore it is subject to all explanations above. The rejections on the dependent claims with respective to claim 1 and claim 7 and Claim 13 remain. 

Therefore, Applicant requests that this art ground of rejection of these claims under 35 U.S.C. §102 to be withdrawn has been denied. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



Claim(s) 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh (US 8768305 B1).

Regarding Claim 1, 7, 13
Singh discloses an information obtaining method (See [Abstract]), 
                         wherein the method (See Column 7, lines (25-44); eNB performs reestablishment) is applied to a base station (Fig.3(304)) and comprises:

sending first information (See Column 7, lines (50-52); the first eNodeB communicates initial mobile device service request message to the MME) to a mobility management entity (Fig.3(306)), 
                  wherein the first information (See Column 7, lines (50-52)) comprises a first request used to re-establish a radio resource control (RRC) connection (See Column 7, lines (34-36); The mobile device generates an RRC connection reestablishment request) as requested by user equipment (UE) (Fig.3(302)), 
                 wherein the first request instructs (See Column 7, lines (50-52); eNB requesting second information from MME) the mobility management entity (Fig.3(308)) to send second information (See Column 7, lines (60-62); UE context data) to the base station (Fig.3(304)), 
                 wherein the second information comprises context information of  the UE (See Column 7, lines (60-62); UE context data) and indication information that indicates connection establishment (See Column 8, lines (14-15); (31-46]; The mobile device context data may include all related signaling and user data transport resources capability)  and

                wherein the context information (See Column 7, lines (60-65); UE context data) comprises 
capability information of the UE (See Colum 7, lines (1-5); Column 8, lines (36-39)) and  quality of service (QoS) of the UE (See Column 5, lines (40-45); Column 7, lines(1-5); QoS part of Bearer) and


receiving the second information (See Column 8, lines (24-26); the MME communicates an initial context setup request to the first eNodeB in order to reestablish the mobile device RRC connection).



Regarding Claim 2, 8, 14
Singh teaches all the features with respect to claim 1, 7, 13 and Singh further teaches 


receiving a second request (Fig.3(310)) that is from the UE (Fig.3(302)) and that is used to re-establish the RRC connection (See Fig.3(310); Column7, lines (25-31)); and

               wherein sending the first information to the mobility management entity  (Fig.3(306)) comprises sending the first information (See Fig.3(316)) to the mobility management entity (Fig.3(306)) based on the second request (Fig.3(310)).



Regarding Claim 3, 9, 15
Singh teaches all the features with respect to claim 2, 8, 14 and Singh further teaches
             wherein the second request comprises key information of the UE (See Column 7, lines (10-24); bidirectional communication use encryption key during attachment to network), 
 the first information further comprises the key information  (See Column 7, lines (10-24), and 
the key information instructs the mobility management entity to verify, based on the key information (See Column 7, lines (10-24), whether the UE is authorized  (See Column 7, lines (10-24);  authentication process during registration and attachment).



Regarding Claim 4, 10, 16
Singh teaches all the features with respect to claim 1, 7, 13 and Singh further teaches
sending re-establishment information to the UE (See Fig.3(334)(354); Column 8, lines (31-46); RRC configuration information) based on the indication information (See Column 8, lines (14-15)(31-46); data. The mobile device context data may include all related signaling and user data transport resources)  and
the context information  (See Column 7, lines (60-62); Column 8, lines (31-46);  UE context data), 
                   wherein the re-establishment information (See Fig.3(334)(354); Column 8, lines (31-46); RRC configuration information) is used to instructs the UE (Fig.3(302)) to establish a connection between the UE and the base station based on the reestablishment information (See Column 8, lines (31-46); replies with an RRC connection reconfiguration complete message to the first eNodeB).


Regarding Claim 6, 12, 18
Singh teaches all the features with respect to claim 2, 8, 14 and Singh further teaches
                wherein the context information comprises 
capability information of the UE (See Colum 7, lines (1-3); Column 8, lines (36-39)) and 
(See Column 5, lines (40-42); Column 7, lines(1-3); QoS part of Bearer) ..


Regarding Claim 19,
Singh teaches all the features with respect to claim 3 and Singh further teaches
          wherein the mobility management entity sends the second information to the base station (See Column 7, line (1-5); update context data in the eNB)
                         upon verifying the UE is authorized (See Column 7, lines (5-19); authentication is performed between MME and UE at initial registration and attachment).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037. The examiner can normally be reached 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY LAFONTANT/Examiner, Art Unit 2646